October 17, 2017




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          CITY OF HOUSTON, Appellant

NO. 14-17-00234-CV                            V.

 FRANK GUTKOWSKI, INDIVIDUALLY AND AS REPRESENTATIVE FOR
  THE ESTATE OF PATRICIA GUTKOWSKI, DECEASED, TAMMIE RENE
          GUTKOWSKI AND CARL GUTKOWSKI, Appellees
                ________________________________

        This cause, an appeal from the order denying appellant City of Houston’s
plea to the jurisdiction and motion to dismiss, signed March 8, 2017, was heard on
the transcript of the record. We have inspected the record and find that the trial court
erred in ruling that appellant City of Houston’s governmental immunity was waived
under the Texas Tort Claims Act. We therefore order the court’s order below
REVERSED and RENDER judgment dismissing the claims of appellees, Frank
Gutkowski, Individually and as Representative for the Estate of Patricia Gutkowski,
Deceased, Tammie Rene Gutkowski and Carl Gutkowski against appellant City of
Houston.

      We further order that all costs incurred by reason of this appeal be paid jointly
and severally by appellees, Frank Gutkowski, Individually and as Representative for
the Estate of Patricia Gutkowski, Deceased, Tammie Rene Gutkowski and Carl
Gutkowski.

      We further order this decision certified below for observance.